EXH|B|T 13

 

 

 

 

 

 

 

 

 

l\|\ \\\\\\ \\l\\\\\\|\\\\ |\\ l\\\\ |\jl

201412050129390 Bk;LRASSO Pg:
RECORDED Cranston,Rl 1/1
12/05/2014 1220@:21 PM RSGT NTG

 

 

 

 

 

ASSIGNMENT OF MORTGAGE

This ASSIGNMENT OF MORTGAGE is made and entered into from Bayview Loan Servicing LLC
(“Assignor”) to F ederal Home Loan Mortgage Corporation, a corporation organized and existing

under the laws of the United States of America (“Assignee”) of 8200 Jones Branch Drive McLean,
VA 22102-3110.

F or good and valuable consideration paid, the receipt and sufficiency of which is hereby acknowledged,
the Assignor, holder of the mortgage listed below, does by these presents hereby grant, bargain, sell, transfer,
assign and set over unto the Assignee, its successors, transferees and assigns forever, all of the right, title and
interest of said Assignor in and to the following instrument describing land therein, duly recorded in the Land
Evidence Records of the Rhode Island city or town listed below, as follows: `

Mortgagor: Alice D. Petrone

Mortgagee: Washington Mutual Ba.nk, FA

Document Date: March l6, 2007

Recording Jurisdiction: Cranston

Recording Reference: in Book 3623, Page 224

Property Address: 24 Bretton Woods Drive, Cranston, Rl 02920

Together with any and all notes and obligations therein described or referred to, the debt and claim
respectively secured thereby and all sums of money due and to become due thereon, with interest thereon,
and attomey’s fees and all other charges. 'l`his Assignment is made without recourse, representation or
warranty.

IN WITNESS WHEREOF the Assignor as causedl these presents to be executed in its name, by its proper
officer thereunto duly authorized, this ay of 2014.

 

Bayview Loan Servicing, LLC
\

B: »Jh~ /

Authorized Signatory
sTATE OF HDZW'

COUNTY OF l H ‘C, .

In W§‘C\“'i\'éu¢\ii¥i’ on the 2- day of ci§(,€&v@( , 2014, before me personally appeared

l [/JA- 0 , to me known and known by me to be the party executing the foregoing
instrument and he/she acknowledged said instrument by him/her to be his/her free act and deed and the free

act and deed of Bayview Loan Servicing, LLC_
`,_\ "_'§ No\ary Public _ stare m Flo.-ida z

_, _ , , Print namet Heather Qg§tjglidgé
ij :]_€/l ~ m. Expues 0ct17.201,
`*“`-‘$ Mmission # FF 063935

» ¢-,t ~ q Notary Public
erwin My Commission expires: \C> |l’l llo\']

 
    
  
  
 

   

\= l m
\\“ 'o
~\‘@“' °"0 '

,:»,d HEATHER CAST|GL|ONE

 
  
  

 

 
  

   

 

Our Filc No. l4.0259F.Rl.MT001

{00351212.00€)<)

